Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brendan Dix on May 11, 2021.

The following changes are made to the set of claims filed February 12, 2021.  The claims have been amended as follows:

Claim 3.  The academic hat and tassel securing system according to claim 1, wherein the clip includes: an end wall, the end wall having a first side, a second side, a first lateral edge, a second lateral edge, an upper edge and a lower edge, the end wall being elongated from the first lateral edge to the second lateral edge; 

Claim 9.  An academic hat and tassel securing system comprising: a mortarboard including a cap and a board attached to and positioned on top of the cap, the board having a square shape, a planar top side and a perimeter Page 3 of 11edge, the perimeter edge including a front left edge, a front right edge, a rear left edge and a rear right edge; a tassel; a tether having a first end coupled to the board and a second end coupled to the tassel such that the tether extends over the perimeter edge of the board; a securing member being removably attached to the board, the tether being releasably securable to the securing member such that the tether is retained in place relative to the board, wherein the securing member includes a clip, wherein the clip includes a pair of plates, each of the plates having an outer edge and an inner surface, the clip being removably securable to the board, on the inner surfaces of each of the plates, and a catch being attached to the clip and releasably engaging the tether; wherein the clip includes an end wall, the end wall having a first side, a second side, a first lateral edge, a second lateral edge, an upper edge and a lower edge, the end wall being elongated from the first lateral edge to the second lateral edge, and .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest pieces of prior art are US Pub No. 2018/0020758 Pruett et al. (Pruett) and USPN 8,545,041 Brown.  The currently amended claims are distinguished from Pruett and Brown at least because neither Pruett nor Brown, alone or in combination, teach, suggest, or disclose an academic hat and tassel securing system comprising a catch being attached to a clip and releasably engaging a tether, wherein the catch includes an arm being attached to the clip and extending laterally away therefrom, the arm having .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732